Powell, J.
1. Where the accused is indicted for the offense of assault' with intent to murder, by shooting at another, a plea of not guilty is sufficient to raise both the defenses that the accused did not shoot as claimed, and that, if he did shoot, he was justifiable. -However, where the accused unequivocally admits shooting at the person alleged to. have been assaulted, and claims that he did it in self-defense, the court should not state to the jury that the defendant contends that he did not do the shooting, and that if he did the shooting he was justifiable, thus putting him in the attitude of asserting inconsistent defenses.
2. For the reasons set forth in Fallon v. State, 5 Ga. App. 659 (63 S. E. 806), the court erred in not instructing the jury as to the statutory offense of shooting at another. Judgment reversed.